                                                                     L_L_E
                                                                 E
                 IN THE UNITED STATES DISTRICT COURT
                                                                      MAR =5 2020
                 FOR THE EASTERN DISTRICT OF VIRGINIA
                                                                 CLERK. U.S. DISTRICT COURT
                            Richmond Division                          RICHMOND, VA


LEONARD ALLEN MORRISON, III,

        Plaintiff,

V.                                          Civil Action No. 3:18CV527


HAMPTON POLICE DEPARTMENT, ^ al.,

        Defendants.


                           MEMORANDUM OPINION


     Leonard Allen Morrison, III, a Virginia inmate proceeding pro

se, filed this 42 U.S.C. § 1983 action.            The matter is before the

Court    on   Morrison's   failure   to    serve     Defendant   Blake      Ryan

Trowbridge in a timely manner.

     Under Federal Rule of Civil Procedure 4(m), Morrison had 90

days to serve Defendant Trowbridge.^         Here, that period commenced

on May 9, 2019.       (ECF No. 17.)       On June 10, 2019, the Marshal

returned the summons for Defendant Trowbridge unexecuted because




     ^ Rule 4(m) provides, in pertinent part:

          If a defendant is not served within 90 days after
     the complaint is filed, the court—on motion or on its
     own after notice to the plaintiff—must dismiss the
     action without prejudice against that defendant or order
     that service be made within a specified time.      But if
     the plaintiff shows good cause for the failure, the court
     must extend the time for service for an appropriate
     period.

Fed. R. Civ. P. 4(m).
Trowbridge was no longer employed by the City of Hampton Police

Department.     (EOF No. 21, at 2.)      Thereafter, Morrison made no

effort to provide the Court with a current address for Defendant

Trowbridge.     Accordingly, by Memorandum Order entered on October

10, 2019, the Court directed Morrison to show good cause within

eleven days of the date of entry thereof why all claims against

Defendant Trowbridge should not be dismissed without prejudice.

Morrison responded, in pertinent part, that ^'[i]t is not any fault

of the plaintiff that Officer Trowbridge cannot be located" and

the other defendants should be able to locate him.                {EOF 36, at

1.)

       District courts within the      Fourth Circuit have found good

cause to extend the ninety-day time period when the plaintiff has

made   ''reasonable,   diligent    efforts    to   effect   service   on   the

defendant."     Venable v. Dep^t of Corr., No. 3:05cv821, 2007 WL

5145334, at *1 (E.D. Va. Feb. 7, 2007) (quoting Hammad v. Tate

Access   Floors, Inc.,   31   F.   Supp. 2d    524,   528   (D.   Md. 1999)).

Leniency   is    especially   appropriate      when   factors     beyond   the

plaintiff's control frustrate his or her diligent efforts.                 See

McCollum   V.   GENCO Infrastructure    Sols., No.     3:10CV210, 2010 WL

5100495, at *2 (E.D. Va. Dec. 7, 2010) (citing T & S Rentals v.

United States, 164     F.R.D. 422, 425 (N.D. W.Va. 1996)).              Thus,

courts are more inclined to find good cause where extenuating

factors exist such as active evasion of service by a defendant.
T & S Rentals^ 164 F.R.D. at 425 (citing Prather v. Raymond Constr.

Co., 570 F. Supp. 278, 282 (N.D. Ga. 1982)), or stayed proceedings

that delay the issuance of a summons.            McCollum, 2010 WL 5100495,

at *2 (citing Robinson v. Fountainhead Title Grp. Corp., 447 F.

Supp. 2d 478, 485 (D. Md. 2006)).               However,       [i]nadvertence',

neglect, misunderstanding, ignorance of the rule or its burden, or

half-hearted attempts at service' generally are insufficient to

show good cause." Venable, 2007 WL 5145334, at *1 (quoting Vincent

V. Reynolds Mem'1 Hosp., 141 F.R.D. 436, 437 (N.D. W.Va. 1992))".

While    a    court   might   take    a   plaintiff s   pro    se   status    into

consideration when coming to a conclusion on good cause. Lane v.

Lucent Techs., Inc., 388 F. Supp. 2d 590, 597 (M.D.N.C. 2005),

neither pro se status nor incarceration alone constitute good

cause.       Sewraz v. Long, No. 3:08CV100, 2012 WL 214085, at *2 (E.D.

Va. Jan. 24, 2012) (citations omitted).

        Trowbridge, not the Court, nor the United States Marshal's

service, is responsible for providing the appropriate addresses

for serving a defendant.        See Lee v. Armontrout, 991 F.2d 487, 489

(8th    Cir.    1993)    (holding    that   prisoners   proceeding     dm    forma

pauperis retain         responsibility for     providing      address at     which

service can be effectuated); see also Geter v. Horning Bros. Mgmt.y

502 F. Supp. 2d 69, 70 n.3 (D.D.C. 2007) (advising that ^ forma

pauperis status conveys right to have court effect service only to

extent plaintiff provides a valid address).              Morrison has failed
to identify any effort at all on his part to find an address for

Defendant Trowbridge.    Thus, Morrison fails to demonstrate that he

made a "reasonable, diligent effort[] to effect service on the

defendant."   Venable, 2007 WL 5145334, at *1 (citation omitted)

(internal   quotation   marks   omitted).   Accordingly,   all claims

against Defendant Trowbridge will be dismissed without prejudice.

     The Clerk is directed to send a copy of the Memorandum Opinion

to Morrison and counsel for Moore.


     It is so ORDERED.


                                                 /s/
                                 Robert E. Payne
                                 Senior United States District Judge

Date:
Richmond, Virginia
